Citation Nr: 0014645	
Decision Date: 06/03/00    Archive Date: 06/09/00

DOCKET NO.  97-06 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of 
cutting the left wrist.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or on account of being 
housebound.  


REPRESENTATION

Appellant represented by:	Michael J. Sullivan, Esq.


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, son and therapist




ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating action of the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the veteran's 
claim of service connection for residuals of a laceration to 
the left wrist.  

In a notice of disagreement (NOD) received in October 1996, 
the veteran also expressed disagreement with October 1995 and 
May 1996 rating decisions which denied claims of service 
connection for post-traumatic stress disorder (PTSD) and 
service connection for bone disease, inclusive of knee, 
shoulder and back, as a result of exposure to herbicides.  A 
January 1997 statement of the case (SOC) addressed the claims 
of entitlement to service connection for PTSD, bone disease 
and residual disability pertaining to the wrist laceration.  
The veteran submitted a VA Form 9 (Substantive Appeal) in 
March 1997 in which he presented argument with regard to the 
claims of service connection for the wrist laceration and 
PTSD only.  

In a January 1998 rating action, the RO granted service 
connection for PTSD and assigned a 100 percent rating, 
effective from September 6, 1994.  By that same rating 
action, it was also determined that the veteran was entitled 
to special monthly pension at the housebound rate, due to 
PTSD and an additional nonservice-connected disability of 
post-operative laminectomy syndrome independently rated as 60 
percent disabling.  

The Board points out that when a SOC addresses several 
issues, the Substantive Appeal must specify issues for appeal 
or must indicate that appeal is being perfected as to all of 
the issues addressed by the SOC.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.202 (1999).  Although the RO 
issued a Certification of Appeal, VA Form 8, in July 1999 
which listed all issues addressed in the January 1997 SOC, 
that Certification does not confer on the Board jurisdiction 
of an issue not otherwise in proper appellate status, nor 
does failure to certify an issue deprive the Board of 
jurisdiction of an issue properly appealed.  38 C.F.R. 
§ 19.35 (1999).  Thus, the July 1999 Certification of Appeal 
did not serve to expand the issues on appeal beyond those 
specified by the veteran in his March 1997 Substantive 
Appeal.  As the veteran, in his Substantive Appeal, narrowed 
the issues on appeal, the Board finds those issues presently 
on appeal are limited to those noted on the title page. 

The veteran has also perfected an appeal from a January 1999 
rating decision by which the RO denied a claim of entitlement 
to special monthly compensation based on the need for regular 
aid and attendance or by reason of being housebound.  That 
issue will be addressed in the Remand portion of this 
document.  


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of cutting the left wrist is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of cutting the left wrist is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A careful review of service medical records reveals that, in 
April 1972, the veteran was admitted for observation for 
depression and suicidal ideation after making a superficial 
slash mark on his left wrist.  Physical examination conducted 
at that time revealed a "very superficial" slash mark on 
the left wrist, not requiring suturing.  The diagnosis was 
that of adult situational reaction manifested by depression 
and suicidal gesture.  The report of a physical examination 
conducted on separation in July 1973 included a normal 
clinical evaluation of the skin, without reference to any 
scar on the left wrist.  There was no pertinent interval 
history or significant defects noted on separation.  

Post-service medical records include VA and private treatment 
reports; however, those records are silent for any findings 
pertaining to a laceration or scar on the left wrist.  The 
report of VA examinations conducted in May and June 1990 were 
also silent for any findings pertaining to the claimed 
disability.  The report of an October 1997 VA examination 
pertaining to the claim of service connection for PTSD noted 
the veteran's reported history of attempting suicide by 
cutting his wrists; however, the diagnosis was limited to 
PTSD.   

The veteran appeared at an October 1996 hearing at the RO and 
testified about the circumstances which led to the wrist 
laceration in service.  He testified that after slashing both 
wrists, he was treated at the infirmary and then received 
counseling.  (See transcript (t.) page 5).

II.  Analysis

Analysis.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(a) (1999).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (1999).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and in injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309 (1993).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to that claim and there is not duty to assist him 
further in the development of his claims.  38 U.S.C.A. 
§ 5107(a).  

For a claim to be well grounded, there must be:  (1) 
competent evidence of a current disability, usually shown by 
medical diagnosis; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent. 

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  A lay 
person is competent to describe symptoms, but is not 
competent to offer evidence which requires medical knowledge, 
such as a diagnosis or a determination of etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran contends that he is suffering from residuals of 
an inservice left wrist laceration.  In this regard, such lay 
assertions are beyond the veteran's expertise, King, and the 
Board must look to other evidence of record to determine 
whether he has presented a well-grounded claim of service 
connection. 

While the service medical records include documentation 
pertaining to a left wrist laceration in April 1972, chart 
extracts prepared at that time included the description of 
the laceration as "very superficial," not requiring 
sutures.  The report of a January 1973 separation examination 
did not note any scar or other residual disability affecting 
the left wrist, and no evidence of residual disability 
postservice has been presented.  

As there is no competent evidence that the veteran currently 
suffers from any residual disability related to the inservice 
left wrist laceration, the first prong of Caluza is not 
satisfied.  It follows that the third prong, i.e., that a 
current disorder is related to service, is not satisfied as 
well.  As such, the Board concludes that the veteran has not 
met his burden of submitting a well grounded claim of service 
connection for residuals of a left wrist laceration.  Caluza.  
Hence, the benefit sought on appeal is denied. 

In making this determination, the Board has considered the 
veteran's statements and hearing testimony.  While his 
testimony is considered credible insofar as he described his 
beliefs concerning the merits of his claim, as noted earlier, 
he is not competent to testify to the existence of a current 
disability or its etiology.  

The Board also considered the "benefit of the doubt" 
doctrine, however, as the veteran's claim of entitlement to 
service connection does not meet the threshold of being well 
grounded, a weighing of the merits of the claim is not 
warranted and the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, although the Board considered and denied this appeal 
on a ground different from that of the RO, the appellant has 
not been prejudiced by the decision.  This is because in 
assuming that the claim was well grounded, the RO accorded 
the claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).


ORDER

As a well-grounded claim has not been presented, service 
connection for residuals of cutting the left wrist is denied. 


REMAND

The veteran claims entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or on account of being housebound as a result of the service-
connected PTSD, currently evaluated as 100 percent disabling.  
This claim is well-grounded, Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992), and as such, VA is obligated to assist him 
in the development of that claim.  38 U.S.C.A. § 5107(a).  

The Board notes that service connection for PTSD was granted, 
and a 100 percent rating assigned, during the course of the 
appeal.  In this respect, the veteran served on active duty 
with the United States Air Force from February 1969 to 
January 1973.  Interestingly, however, the award of service 
connection was granted despite the fact that the veteran did 
not serve in Vietnam, he did not serve in combat, and despite 
the fact that there is no official documentation from the 
service department verifying the claimed loss of a F4 Phantom 
crew member due to enemy anti-aircraft fire.  Rather, the 
award of service connection for PTSD appears to be based 
solely on the appellant's own story and that of one self 
described lay witness.  As discussed above, there is service 
medical record evidence that the appellant slashed his left 
wrist while on active duty, but the medical records 
pertaining to that treatment do not associate the self-
inflicted injury to any incident involving the loss of life 
of a squadron mate as is alleged.

The Board notes further, that in addition to the grant of 
service connection for PTSD it was also determined that the 
veteran was entitled to special monthly pension due to PTSD 
and a nonservice-connected back disability, separately rated 
as 60 percent disabling.  Although the veteran was afforded a 
VA examination in connection with his current appeal, the 
purpose of that examination was to determine whether service 
connection for PTSD was warranted.  The veteran has not been 
offered a new examination to determine whether he is either 
housebound as a result of his service-connected PTSD or 
whether aid and attendance is appropriate at this time.  
Hence, further development is in order.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him since 
1998 for his service-connected 
disabilities.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.

2.  The veteran should be afforded an 
appropriate VA examination in order to 
determine the current severity of his 
service-connected disabilities and their 
effect on his ability to leave his home 
and to care for his basic needs without 
assistance.  The claims folder must be 
made available to the examiner and all 
indicated studies should be performed.  A 
VA Form 21-2680 (Examination for 
Housebound Status or Need for Regular Aid 
and Attendance) must be completed as 
well.  Complete rationale for any opinion 
expressed must be provided.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



